UNPUBLISHED

                   UNITED STATES COURT OF APPEALS
                       FOR THE FOURTH CIRCUIT


                               No. 04-2373



LINDA G. MORRIS,

                                                 Plaintiff - Appellant,

          versus


SECRETARY,   DEPARTMENT   OF   HEALTH   AND   HUMAN
SERVICES,

                                                  Defendant - Appellee.



Appeal from the United States District Court for the District of
Maryland, at Greenbelt. Richard D. Bennett, District Judge. (CA-
03-2856-RDB)


Submitted:   May 31, 2005                       Decided:   June 20, 2005


Before NIEMEYER, TRAXLER, and KING, Circuit Judges.


Affirmed by unpublished per curiam opinion.


John H. Morris, Jr., Baltimore, Maryland, for Appellant. Allen F.
Loucks, United States Attorney, John W. Sippel, Jr., Assistant
United States Attorney, Baltimore, Maryland, for Appellee.


Unpublished opinions are not binding precedent in this circuit.
See Local Rule 36(c).
PER CURIAM:

          Linda   G.   Morris   appeals   the   district   court’s   order

granting summary judgment to the Defendant in her employment

discrimination action.     We have reviewed the record and find no

reversible error. Accordingly, we affirm for the reasons stated by

the district court.    See Morris v. Secretary, HHS, No. CA-03-2856-

RDB (D. Md. Sept. 29, 2004).         We dispense with oral argument

because the facts and legal contentions are adequately presented in

the materials before the court and argument would not aid the

decisional process.



                                                                AFFIRMED




                                 - 2 -